DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                           BERNICE BADE,
                             Appellant,

                                   v.

                   NATIONSTAR MORTGAGE, LLC,
                            Appellee.

                            No. 4D14-2252

                          [November 4, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Cynthia G. Imperato, Judge; L.T. Case No. 07-
31692CACE 11.

   Bernice Bade, Oakland Park, pro se.

   Nancy M. Wallace and Michael J. Larson of Akerman LLP,
Tallahassee, and William P. Heller of Akerman LLP, Fort Lauderdale, for
appellee.

PER CURIAM.

    We dismiss the instant appeal because we lack jurisdiction. Appellant
did not timely appeal the original final judgment of foreclosure. The
amended final judgment did not materially change the original final
judgment in that the amended judgment only corrected a scrivener’s
error by changing the plaintiff’s name from GMAC to Nationstar in light
of the substitution that had been previously approved. See Wetherington
v. Minch, 637 So. 2d 967, 967 (Fla. 5th DCA 1994) (“An amendment of a
final judgment which does not change matters of substance or resolve a
genuine ambiguity does not toll the time within which the parties must
seek review.”); see also DeGale v. Krongold, Bass & Todd, 773 So. 2d 630,
632 (Fla. 3d DCA 2000) (ruling that an amended judgment correcting a
party name did not toll the time to appeal original judgment).

   Even if jurisdiction was proper, we would affirm the trial court’s
rulings because we find that appellant’s claims of error have no merit.
   Accordingly, we dismiss this untimely-filed appeal for lack of
jurisdiction.

  Appeal Dismissed.

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                          *       *        *

  Not final until disposition of timely filed motion for rehearing.




                                  2